Citation Nr: 0208487	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  94-36 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for a generalized anxiety 
disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from June 1941 to 
November 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1992 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan, which continued a previously 
assigned 30 percent disability evaluation for the appellant's 
service-connected psychiatric disorder. 

The Board notes that in a July 2001 decision, the Board 
remanded this case for additional development.  The Board 
also denied a claim of service connection for a seizure 
disorder that had been developed for appellate review.  

In the appellant's May 1993 hearing at the RO, he indicated 
that he wanted a personal hearing before a member of the 
Board at the RO.  In February 1994, the RO received 
correspondence from the appellant showing that he no longer 
desired a Travel Board hearing, but that he instead wanted a 
hearing before a member of the Board in Washington D.C.  
However, in correspondence from the appellant to the Board, 
dated in July 2001, the appellant indicated that he no longer 
wished to appear at a hearing.  


FINDINGS OF FACT

1.  The appellant's service-connected generalized anxiety 
disorder is productive of no more than definite social and 
industrial impairment.  

2.  The appellant's generalized anxiety disorder is not 
manifested by reduced reliability and productivity due to 
such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships; his disability causes no more than occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for a generalized anxiety disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant was originally granted service connection for 
neurocirculatory asthenia by an October 1946 rating action.  
At that time, the RO assigned a 30 percent disability rating 
under Diagnostic Code 9110, effective from November 4, 1945.  
In a November 1948 rating action, the RO re-characterized the 
appellant's service-connected neurocirculatory asthenia as an 
anxiety reaction and reduced the appellant's rating from 30 
percent to 10 percent disabling under Diagnostic Code 9105, 
effective from January 19, 1949.  

In a November 1988 decision, the Board granted the 
appellant's claim for entitlement to an evaluation in excess 
of 10 percent for a generalized anxiety disorder.  Thus, per 
the Board's November 1988 decision, the RO, in a February 
1989 rating action, increased the appellant's rating for his 
service-connected generalized anxiety disorder, from 10 
percent to 30 percent disabling under Diagnostic Code 9400, 
effective from March 26, 1986.   

A VA Discharge Summary shows that the appellant was 
hospitalized from January 9, 1990 to February 12, 1990.  Upon 
admission, he complained that he was having auditory 
hallucinations.  Mental status evaluation showed 
circumstantiality, ideas of reference, and a depressed mood, 
although the appellant did not appear to have vegetative 
signs of depression.  The examiner further noted that the 
appellant was having auditory hallucinations, but that the 
hallucinations never upset him.  Upon the appellant's 
discharge, he was diagnosed with the following:  (Axis I) 
dysthymic disorder, and (Axis II) histrionic personality.  

By an October 1990 rating action, the RO assigned a temporary 
100 percent evaluation under 38 C.F.R. § 4.29, from January 
9, 1990 to February 28, 1990, based on the appellant's 
hospitalization for his service-connected psychiatric 
disorder.  The RO further noted that from March 1, 1990, the 
appellant's 30 percent evaluation was reinstated.

In January 1991, the RO received outpatient treatment records 
from the Allen Park VA Medical Center (VAMC), dated from 
March to November 1990.  The records show that in March 1990, 
the appellant complained of hearing voices for the first time 
in over ten years.  

In March 1991, the appellant underwent a VA psychiatric 
evaluation.  At that time, he stated that he was hearing 
voices and complained of a poor remote memory.  The appellant 
also complained of feeling depressed and experiencing mood 
changes.  He noted that he had not worked since 1978 because 
of depression and dizzy spells.  According to the appellant, 
he was married and had one daughter.  The appellant indicated 
that he had no problems in getting along with people.  Upon 
mental status evaluation, the appellant's affect was 
appropriate.  He denied any homicidal or suicidal ideations, 
although he noted that sometimes he had a suicidal impulse.  
There was no history of suicide.  The appellant complained 
that he heard voices, but he was not paranoid and he denied 
seeing visions.  He was oriented times three.  There was some 
impairment of memory.  The appellant's Intelligence Quotient 
(IQ) appeared to be borderline.  The diagnoses included the 
following: (Axis I) dysthymic disorder, and (Axis II) 
borderline IQ.  

In September 1992, the RO received outpatient treatment 
records from the Battle Creek VAMC, dated from October 1980 
to September 1992.  The records include a Special Report for 
the RO, dated in February 1990, which shows that a VA 
physician indicated that the diagnosis of dysthymic disorder 
was a maturation of the appellant's service-connected 
condition and was primarily a new term for the same disorder 
which had existed all along.  The records also reflect that 
beginning in September 1991, the appellant participated in 
group psychotherapy.  According to the records, in November 
1991, the appellant was treated after complaining of hearing 
voices and feeling depressed.  At that time, he stated that 
his sleep was fair and that he took medication with no side 
effects.  Upon mental status evaluation, the appellant was 
oriented in three spheres and there was no evidence of active 
suicidal or homicidal ideas.  The appellant's affect was 
blunted and his speech was coherent, relevant, and 
spontaneous.  There was no evidence of active auditory or 
visual hallucinations.  The examining physician recommended 
that the appellant continue taking his medication.  

In May 1993, a hearing was conducted at the RO.  At that 
time, the appellant testified that he had no social life and 
that he stayed home most of the time.  (Transcript (T.) at 
page (pg.) 2).  In response to the question as to how his 
nervous condition affected his ability to work around the 
house, the appellant responded that he would get upset and 
confused and would not do anything, including cutting the 
grass.  (T. at pg. 3).  He stated that he was receiving 
individual and group therapy at VA.  (Id.).  The appellant 
indicated that he was taking Librium and sleeping pills for 
his nervous condition.  (T. at pages (pgs.) 3 & 4).  
According to the appellant, he also heard voices.  (T. at pg. 
5).  The appellant noted that the last time he worked was in 
1978.  (T. at pg. 7).  He stated that he had worked for 
approximately 20 years driving trucks, but that he had to 
stop because he was in an accident and was subsequently too 
nervous to drive.  (Id.).  According to the appellant, he was 
receiving Social Security disability benefits.  (T. at pgs. 7 
& 8).  

In June 1993, the RO received outpatient treatment records 
from the Allen Park VAMC, from October 1991 to April 1993.  
The records show that the appellant participated in group 
psychotherapy.  

A VA psychiatric evaluation was conducted in September 1993.  
At that time, the appellant stated that he was still hearing 
voices and that he was having difficulty sleeping.  He 
indicated that he was taking Librium and sleeping pills.  
Upon mental status evaluation, the examining physician noted 
that the appellant was disheveled and that his beard was not 
shaved and his clothes were dirty.  The smell of urine was 
coming from his body, and body odor was present.  Psychomotor 
activity was within normal limits, and eye contact was 
present.  The appellant's affect was appropriate, and he was 
oriented times three.  In regard to suicide, the appellant 
stated "one time, but not now."  He denied any homicidal 
ideations.  The appellant indicated that he felt hopeless and 
worthless, and sometimes felt paranoid.  The diagnoses 
included the following:  (Axis I) dysthymic disorder, 
borderline IQ, mild organic brain syndrome.  It was noted 
that disability from a psychiatric point of view was moderate 
to mild; considering both physical and mental aspects, 
disability was considered moderate to severe.  

In June 1994, the appellant underwent a VA examination.  At 
that time, he stated that his long-standing Librium 
prescription had been substituted with Tegretol and that the 
Tegretol kept him "calm."  Upon mental status evaluation, 
the appellant appeared impaired in all spheres, including 
grooming and attire, gait and coordination, speech delivery, 
and response intervals.  Generally, he appeared oriented and 
was able to function.  He seemed somewhat drowsy and his 
affect appeared blunted, which the examining physician 
assumed was a side effect of the Tegretol.  The diagnoses 
included the following:  (Axis I) generalized anxiety 
disorder in remission incidental to strong anti-seizure 
medication; (Axis III) (1) seizure disorder, controlled by 
medication, (2) recurrent hematuria, and (3) mild organic 
brain syndrome; and (Axis V) Global Assessment of Functioning 
(GAF) score of 60.   

In March 2000, the RO received outpatient treatment records 
from the Allen Park VAMC, dated from June 1993 to February 
2000.  The records show treatment for unrelated disorders.  

A letter from the Social Security Administration (SSA) to the 
RO, dated in April 2000, shows that at that time, the SSA 
stated that in response to the RO's request for the 
appellant's SSA records, they were unable to provide copies 
of the appellant's medical records.  The SSA indicated that 
the appellant's file had been destroyed in accordance with 
their procedure for retention of materials.   

In May 2001, the RO received VA outpatient medical treatment 
records, dated from March 1998 to November 2000.  The records 
show treatment for unrelated disorders.  

In October 2001, the appellant underwent a VA psychiatric 
evaluation.  At that time, he stated that he was widowed and 
that he lived by himself.  The appellant indicated that his 
daughter was his guardian and that she managed his finances.  
He noted that his mood was average and that he slept "o.k."  
The appellant denied any current suicidal thoughts and denied 
any past history of suicide attempts.  He denied any visual 
hallucinations or paranoid ideations.  The appellant noted 
that he had a history of auditory hallucinations, although he 
denied any current auditory hallucinations.  According to the 
appellant, he had some anxiety sensation in his stomach when 
he woke up and had a funny sensation with feelings of 
nervousness.  He denied any current episodes of panic 
attacks.  

Upon mental status evaluation, the appellant was fairly 
groomed and was appropriately dressed.  He was missing some 
teeth, and his speech was slightly slurred.  The appellant 
was vague regarding his symptomatology.  He tended to 
minimize any anxiety symptoms and had difficulty providing 
any specifics regarding his anxiety level.  There was no 
thought disorder, and he was alert and oriented to time, 
place, and person.  His short-term memory registration was 
three out of three, and his recall was three out of three.  
The appellant's attention span was mildly impaired, but he 
was able to do serial threes on encouragement.  His insight 
was minimal, but judgment was intact.  The diagnoses included 
the following:  (Axis I) generalized anxiety disorder; (Axis 
IV) psychosocial stressors: moderate; and (Axis V) GAF score 
of 55.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).   

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board notes that the schedular criteria for evaluation of 
psychiatric disabilities were changed effective November 7, 
1996.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  Where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also VAOPGCPREC 11-97 
(1997).  Thus, the appellant's psychiatric disorder must be 
evaluated under both the old and the new rating criteria to 
determine which version is most favorable to him.

As noted above, the veteran has been awarded a 30 percent 
rating.  A 30 percent evaluation is warranted under the old 
criteria where there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132 (1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 (1996) was 
"qualitative" in character, whereas the other terms in the 
rating criteria were "quantitative" in character.  The 
Court invited the Board to "construe" the term "definite" 
in a manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons and bases" for its decision.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  In a precedent 
opinion, dated November 9, 1993, the General Counsel of VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more that moderate but less than rather large." VAOPGCPREC 
9-93 (1993).  (The Board is bound by this interpretation of 
the term "definite."  38 U.S.C.A. § 7104(c) (West 1991).)

A 50 percent evaluation is for assignment where the ability 
to establish or maintain effective and wholesome 
relationships with people is considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  38 C.F.R. § 4.132 
(1996).  

Effective since November 7, 1996, the General Rating Formula 
for Mental Disorders is as follows.  A 30 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  
38 C.F.R. § 4.130 (2001).  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

The appellant contends that the current 30 percent rating is 
not high enough for the level of disability that he 
experiences.  He states that he has feelings of nervousness 
and some anxiety sensation in his stomach.  In this regard, 
lay statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In the instant case, the Board finds that the schedular 
criteria for an increased evaluation under 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996) and under the new rating criteria 
effective November 7, 1996, have not been met so as to 
warrant an increased evaluation for the appellant's 
generalized anxiety disorder.  In this regard, the Board 
recognizes the appellant's past complaints of auditory 
hallucinations.  However, according to the outpatient 
treatment records from the Battle Creek VAMC, in September 
1992, although the appellant was treated after complaining of 
hearing voices and feeling depressed, upon mental status 
evaluation, there was no evidence of active auditory or 
visual hallucinations.  Moreover, in the appellant's most 
recent VA psychiatric evaluation, dated in October 2001, 
although he noted that he had a history of auditory 
hallucinations, he denied any current auditory 
hallucinations.  

The Board further notes that, at the appellant's most recent 
VA psychiatric evaluation, conducted in October 2001, the 
appellant's short-term memory registration was three out of 
three, and his recall was three out of three.  In addition, 
the Board recognizes that in the appellant's June 1994 VA 
examination, the examining physician noted that the appellant 
appeared impaired in all spheres, including grooming and 
attire, gait and coordination, speech delivery, and response 
intervals.  Nevertheless, the examiner also stated that the 
appellant appeared oriented and was able to function.  
Moreover, although the examiner stated that the appellant 
appeared somewhat drowsy and his affect appeared blunted, he 
assumed that those symptoms were a side effect of the 
appellant's medication for a seizure disorder.  The examiner 
determined that the appellant's generalized anxiety disorder 
was in remission, incidental to strong anti-seizure 
medication.  A GAF score of 60 was assigned.

The Board also recognizes that in the appellant's May 1993 
hearing, he testified that he had stopped driving trucks in 
1978 after he was in an accident and was subsequently too 
nervous to drive.  In addition, in a September 1993 VA 
psychiatric evaluation, the appellant was diagnosed with a 
dysthymic disorder, borderline IQ, and mild organic brain 
syndrome, and the examiner stated that the appellant's 
disability from a psychiatric point of view was only moderate 
to mild.  At the appellant's most recent VA psychiatric 
evaluation, dated in October 2001, there was no thought 
disorder, and the appellant was alert and oriented to time, 
place, and person.  The appellant's attention span was mildly 
impaired, but he was able to do serial threes on 
encouragement.  His insight was minimal, but judgment was 
intact.  In addition, the appellant tended to minimize any 
anxiety symptoms and had difficulty providing any specifics 
regarding his anxiety level.  The diagnoses included the 
following:  (Axis I) generalized anxiety disorder; (Axis IV) 
psychosocial stressors: moderate; and (Axis V) GAF score of 
55.

In light of the above, it is the Board's opinion that the 
current medical evidence of record does not reflect that the 
degree of impairment resulting from the appellant's 
generalized anxiety disorder more nearly approximates the 
criteria required for the next higher evaluation pursuant to 
38 C.F.R. § 4.7, under either the current or former rating 
criteria.  

Considering all the evidence and the old rating criteria, the 
Board finds that no more than a definite (30 percent) degree 
of social and industrial impairment from service-connected 
psychiatric symptoms is shown.  The medical evidence shows 
that the veteran's generalized anxiety disorder is stable and 
fails to establish that the appellant's ability to foster or 
maintain effective or favorable relationships with people is 
considerably impaired or that by reason of psychoneurotic 
symptoms, his reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  Thus, a considerable degree of social and 
industrial impairment from the psychiatric condition, as 
required for a 50 percent rating under the old criteria, is 
not shown.  This is especially so given the assessments of 
his psychiatric disability as being only mildly to moderately 
disabling.  

Considering the new rating criteria, the evidence shows no 
more than occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss.  Such is to be rated 30 
percent.  The extent of symptoms and the associated 
occupational and social impairment, as required for a 50 
percent rating, are not demonstrated.  Indeed, the recent 
medical evidence, including the last VA examination, shows 
few of the symptoms which typify a 50 percent disability 
under the new rating criteria; findings as noted above are 
more consistent with the new rating criteria for a 30 percent 
rating.

Under either the old or new rating criteria, the psychiatric 
disability picture more nearly approximates the criteria for 
a 30 percent rating, and thus the lower rating of 30 percent 
is warranted.  38 C.F.R. § 4.7.  The preponderance of the 
evidence is against a rating higher than 30 percent for a 
generalized anxiety disorder.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim for an increased rating 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, pursuant to 38 C.F.R. § 3.321(b)(1) (2001), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature of the appellant's 
service-connected generalized anxiety disorder, some 
interference with employment is foreseeable.  However, the 
record does not reflect frequent periods of hospitalization 
because of the service-connected disability in question or 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  Thus, the 
evidence of record does not reflect any factor which takes 
the appellant outside of the norm, or which presents an 
exceptional case where his currently assigned 30 percent 
rating is found to be inadequate.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

III.  Additional Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified in 
part at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002).  Among other things, this law redefines the 
obligations of VA with respect to notice and the duty to 
assist.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

Under the new legislation, VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In the instant case, the 
evidence of record shows that the appellant underwent VA 
psychiatric examinations in March 1991, September 1993, June 
1994, and October 2001.  In addition, the RO has received a 
VA Discharge Summary, which shows that the appellant was 
hospitalized from January 9, 1990 to February 12, 1990, 
outpatient treatment records from the Allen Park VAMC, dated 
from March to November 1990, and from October 1991 to 
February 2000, outpatient treatment records from the Battle 
Creek VAMC, dated from October 1980 to September 1992, and VA 
outpatient medical treatment records dated from March 1998 to 
November 2000.  Moreover, in a letter from the SSA to the RO, 
dated in April 2000, the SSA indicated that they were unable 
to provide copies of the appellant's medical records because 
his file had been destroyed in accordance with their 
procedures for retention of materials. 

In a July 2001 decision, the Board remanded this case.  At 
that time, the Board requested that the RO afford the 
appellant a psychiatric examination to determine the level of 
disability caused by his service-connected generalized 
anxiety disorder.  In this regard, the Board notes that the 
appellant subsequently underwent a VA psychiatric examination 
in October 2001.  

In light of the above, the Board concludes that the appellant 
has had VA examinations pertinent to his service-connected 
generalized anxiety disorder, and there is no indication that 
there are additional documents that have not been obtained 
and that would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
afforded the opportunity to present evidence and argument in 
support of the claim, including at a personal hearing.  In 
addition, in a letter from the RO to the appellant, dated in 
August 2001, the appellant was informed of the VCAA, and he 
was asked to submit medical evidence in support of his claim.  
In correspondence from the appellant to the RO, dated in 
February 2002, the appellant noted that he did not have 
anything else to submit.  Thus, the Board concludes that the 
discussions in the rating decisions, the statement of the 
case, the supplemental statements of the case, and in the 
letters sent to the appellant from the RO during the course 
of the appeal have in effect informed him of the information 
and evidence that would be needed to substantiate his claim.  
See 38 U.S.C.A. § 5103 (West Supp. 2002).  



ORDER

Entitlement to an increased rating for a generalized anxiety 
disorder is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

